DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent No. 8,876,169).
Regarding Claim 1, Chen discloses a method of coupling a pipe length (Chen: 200) to a piping element (Chen: Figure 31: pipe section below 200’, 300), the method comprising: 
Arranging a gland (Chen: 100) over an end of the pipe length (Chen: 200), the gland (Chen: 100) comprising a joint restraint assembly (Chen: 100), the pipe length (Chen: 200) defining an outer pipe surface (Chen: outer surface of 200); 
Arranging the end of the pipe length (Chen: 200) within a socket defined by the piping element (Chen: Figure 31: pipe section below 200’, 300); 
Fastening the gland (Chen: 100) to the piping element (Chen: Figure 31: pipe section below 200’, 300); and 
Activating the joint restraint assembly (Chen: 100) by hand (Chen: via 40) to prevent removal of the pipe length (Chen: 200) from the socket.
Regarding Claim 2, Chen discloses the method of claim 1, wherein the step of activating the joint restraint assembly (Chen: 100) by hand comprises arranging a cover (Chen: 101, 102) in contact with the joint restraint assembly (Chen: 100) from a deactivated position (Chen: Figure 35) to an activated position (Chen: Figure 31), wherein arranging the joint restraint assembly (Chen: 100) in an activated position (Chen: Figure 31) thereby rotates a gripper (Chen: 55, 56) in an engagement direction of the joint restraint assembly (Chen: 100), and wherein The gripper (Chen: 5) engages with the outer pipe surface (Chen: outer surface of 200) in an initial engagement position.
Regarding Claim 3, Chen discloses the method of claim 2, wherein the step of arranging the cover (Chen: 101, 102) from a deactivated position (Chen: Figure 35) to an activated position (Chen: Figure 31) further comprises the step of arranging a tab stop (Chen: 30) within a tab stop locator (Chen: 103), wherein the tab stop (Chen: 30) is connected to a cover engagement wall (Chen: interior surface of 103) of the cover (Chen: 101, 102) and wherein the tab stop locator (Chen: 103) is defined in an outer surface of the gland (Chen: 100).
Regarding Claim 4, Chen discloses the method of claim 2, wherein: The gripper (Chen: 5) comprises a plurality of gripping protuberances (Chen: 55); and 
Engaging The gripper (Chen: 5) with the outer pipe surface (Chen: outer surface of 200) in the initial engagement position comprises engaging a one of the gripping protuberances (Chen: 55) with the outer pipe surface (Chen: outer surface of 200).
Regarding Claim 5, Chen discloses the method of claim 4, further comprising rotating the gripper (Chen: 5) in the engagement direction to a final engagement position wherein all of the gripping protuberances (Chen: 55) engage the outer pipe surface (Chen: outer surface of 200).
Regarding Claim 6, Chen discloses the method of claim 1, wherein: the gland (Chen: 100) defines a gland (Chen: 100) bore; the gland (Chen: 100) bore defines a gland axis; 
The gripper (Chen: 5) defines an engagement end (Chen: 50) and a lever end (Chen: 22) disposed opposite from the engagement end (Chen: 50); and 
Rotating The gripper (Chen: 5) in the engagement direction comprises moving the engagement end (Chen: 50) inwards towards the gland axis.
Regarding Claim 7, Chen discloses the method of claim 1, wherein the step of fastening the gland (Chen: 100) to the piping element (Chen: Figure 31: pipe section below 200’, 300) further comprises the step of engaging an impact arm (101) of the cover (Chen: 101, 102) with the piping element (Chen: Figure 31: pipe section below 200’, 300), and wherein the step of activating the joint restraint assembly (Chen: 100) comprises further fastening of the gland (Chen: 100) to the piping element (Chen: Figure 31: pipe section below 200’, 300) after the impact arm (101) of the cover (Chen: 101, 102) is engaged with the piping element (Chen: Figure 31: pipe section below 200’, 300).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679


/ZACHARY T DRAGICEVICH/           Primary Examiner, Art Unit 3679